Title: Skeffington Selby to Thomas Jefferson, 5 March 1811
From: Selby, Skeffington
To: Jefferson, Thomas


          
            New York— 5. March 1811
          
            My friend Thos Hunt Surviving Partner of the late firm T. & R. Hunt, London— informs me Edmd Pendleton junr Esqr Caroline County Virginia received from John Taylor Esqr five bonds of Thos Nelson to T. & R. Hunt 2 May 1787 for £500. each—one Do £250—& one Do £432–19–3— “on account of which he remitted occasionally 2 or £300”—till within four or five Years—Since he has not heard of or from him—he allso mentions having in his possession the following—
          
          a Copy 
          
          
            
              
                Williamsburgh Novr 12. 1779
              
              Twelve hundred & Seventy Seven Pounds were paid into the Loan Office on account of William Digges Senr according to Act of Assembly Receipts—by
              
                
 Th: Jefferson
 
              
              
                £1279.
              
            
          
          
          Any instruction you may please to favor me with respecting the above how to recover the Same or part will confer an obligation on
          
            Sir Respectfully &c. &c.
            
 Skeffington Selby
          
        